Order entered April 20, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00231-CV

                    IN RE BURNCO TEXAS, LLC, Relator

           Original Proceeding from the 298th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-05488

                                    ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and we DENY relator’s emergency motion for temporary relief

as moot.


                                            /s/    LESLIE OSBORNE
                                                   JUSTICE